4 So.3d 763 (2009)
Dallas Eugene BAKER, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-3450.
District Court of Appeal of Florida, First District.
March 10, 2009.
Nancy A. Daniels, Public Defender, and Joel Arnold, Assistant Public Defender, Tallahassee, for Appellant.
Dallas Baker, pro se, Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
*764 PER CURIAM.
Appellant raises several issues challenging his convictions and sentences for racketeering and procuring a person of less than 18 years of age for prostitution. We find only one has merit. Appellant asserts the trial court erred in imposing a lien of $27,068.93 for investigative costs without evidence from the State establishing the necessity of said costs. We agree. See Ortiz v. State, 884 So.2d 77 (Fla. 2d DCA 2004). Accordingly, we reverse the imposition of investigative costs and remand for the trial court to strike the costs. In all other respects, the judgment and sentence are affirmed.
HAWKES, C.J., WOLF and KAHN, JJ., concur.